Title: To Thomas Jefferson from Jared Mansfield, 8 September 1807
From: Mansfield, Jared
To: Jefferson, Thomas


                        
                            Sir,
                            Cincinnati Sept. 8th. 1807
                        
                        As my situation in this country, enables me to judge with some degree of correctness of whatever is connected
                            with the landed interest of the U States, I have in consequence thereof, frequently taken the liberty of recommending
                            candidates for the land Offices, which, I hope, will not be considered as obtrusive or impertinent.
                        I can now with much satisfaction, recommend for the place of Register of the New land Office, which may be
                            established for the sales of the U. States’ lands South of the Connecticut Reserve, Mr. Maxfield Ludlow, of Hamilton
                            County. His reputation for integrity & correct moral conduct is excellent, & his talents for business are
                            inferior to none in these parts. Nothing relative to the landed system will be to be learned by him, who has contributed
                            much towards the completion of the best of the public surveys, & who as an assistant to his Uncle Col. Ludlow, has
                            been well versed in All the forms of the Register’s Office
                        The fitness of this Gentleman’s talents, together with his personal worth, have disignated him peculiarly for
                            a place of public trust in the Land Offices, & it would be gratifying to his numerous friends, that the public
                            might thus derive the Advantage of his services. Such a token of Govermental favour, would not I am confident be received
                            more gratefully by any One, & I am sure no One would make greater exertions to merit such a distinction.
                        With the sincerest regard & Attachment I am Your Ob. Humle. Sert.
                        
                            Jared Mansfield
                            
                        
                    